Citation Nr: 1700369	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-09 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinus disability, status post-surgery.

2.  Entitlement to service connection for brainstem abnormalities.

3.  Entitlement to service connection for esophagitis.

4.  Entitlement to service connection for blood in stool/polyps/hematochezia/rectal fissures.

5.  Entitlement to service connection for left hand dermatitis.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), with major depression and alcohol dependence in remission.

7.  Entitlement to a compensable initial rating for allergic rhinitis.

8.  Entitlement to a compensable initial rating prior to February 6, 2014, and in excess of 10 percent thereafter, for tension headaches.

9.  Entitlement to a compensable initial rating for restless leg syndrome.

10.  Entitlement to a compensable initial rating prior to February 6, 2014, and in excess of 10 percent thereafter, for gastroesophageal reflux disease (GERD).

11.  Entitlement to a compensable initial rating prior to February 6, 2014, and in excess of 10 percent thereafter, for patellofemoral syndrome, left knee with chondrocalcinosis of the meniscus.

12.  Entitlement to a compensable initial rating prior to February 6, 2014, and in excess of 10 percent thereafter, for patellofemoral syndrome, right knee.

13.  Entitlement to a compensable initial rating for right Achilles tendonitis.

14.  Entitlement to a compensable initial rating for onychomycosis.

15.  Entitlement to a compensable initial rating for erectile dysfunction.


REPRESENTATION

 The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 



 

INTRODUCTION

The Veteran served on active duty from March 1974 to April 1977, from April 1987 to August 1994, and from February 2003 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for brainstem abnormalities and esophagitis, as well as entitlement to ratings in excess of those already assigned to PTSD; allergic rhinitis; tension headaches; restless leg syndrome; GERD; patellofemoral syndrome, left knee with chondrocalcinosis of the meniscus; patellofemoral syndrome, right knee; right Achilles tendonitis; and onychomycosis, will be address in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities has not been raised by the Veteran or the evidence of record and will not be further discussed by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


 FINDINGS OF FACT

1.  The evidence of record did not establish the presence of a current sinus disability.

2.  The evidence of record did not establish the presence of or a disability manifested by blood in stool/polyps/hematochezia/rectal fissures.

3.  The evidence of record did not establish the presence of left hand dermatitis.

4.  The Veteran does not have penile deformity. 

CONCLUSIONS OF LAW

1.  A sinus disability, or residuals thereof, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Blood in stool/polyps/hematochezia/rectal fissures were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  Left hand dermatitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for a compensable initial rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.31, 4.115b, Diagnostic Code 7522 (2016).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's claims, the RO's May 2009 letter advised him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of these claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claims being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

In July 2009 and February 2014, the Veteran underwent a series of VA examinations to determine if a sinus disability; the presence of or a disability manifested by blood in stool/polyps/hematochezia/rectal fissures; and left hand dermatitis were then present or present at any point during the pendency of this appeal.  The examiners reviewed the evidence of record, administered clinical evaluations, and addressed the Veteran's assertions.  As such, the Board finds that the July 2009 and February 2014 VA examinations are adequate for purposes of adjudicating these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In his May 2009 claim, the Veteran stated that a sinus disability, a disability manifested by blood in stool/polyps/hematochezia/rectal fissures, and left hand dermatitis were incurred in or due to his active duty.

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303 (d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The salient issue with respect to each of the Veteran's claims at issue herein is whether the evidence demonstrates a current diagnosis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In July 2009, the Veteran underwent a VA examination.  The examiner reviewed the evidence of record and the Veteran's assertions.  After administering a clinical evaluation, the examiner rendered a diagnosis of chronic allergic rhinitis as the condition status post-surgery, not sinusitis.  The examiner also determined that there was no pathology to render diagnoses regarding blood in stool, polyps, hematochezia, rectal fissure, or left hand dermatitis.

In February 2014, the Veteran underwent additional VA examinations.  After a review of the evidence and the Veteran's assertion, the examiner administered a clinical evaluation.  Ultimately, the examiner rendered a diagnosis of onychomycosis, which included abnormalities of his thumbs and nail abnormalities of the right middle and ring fingers; however, no diagnosis of dermatitis was rendered.  The examiner also concluded that the Veteran experienced rhinitis and acute sinusitis in October 2003; the examiner did not conclude that the Veteran experienced chronic sinusitis.

The record is otherwise negative for evidence of a current diagnosis of a sinus disability; the presence of or a diagnosis of a disability manifested by blood in stool, polyps, hematochezia, rectal fissure; or left hand dermatitis.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Absent adequate competent evidence reflecting the current presence of the claimed disabilities, a basis upon which to establish service connection for a sinus disability, blood in stool, polyps, hematochezia, rectal fissure, or left hand dermatitis, has not been presented and the appeal must be denied.

The Veteran's assertions as to the presence of lay observable symptoms (such as pain, blood in his stool, and a rash) are considered competent evidence.  However, to the extent that the Veteran asserts that he has or had a sinus disability; a disability manifested by blood in stool, polyps, hematochezia, rectal fissure, or left hand dermatitis at any point relevant to this claim or appeal, as a lay person, he has not shown that either has specialized training sufficient to render diagnoses.  Accordingly, his opinion is not competent medical evidence because such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

As the preponderance of the evidence is against finding a current diagnosis of a sinus disability, blood in stool/polyps/hematochezia/rectal fissures, and left hand dermatitis, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for these claimed disabilities is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).

Erectile Dysfunction

The Veteran was granted service connection for erectile dysfunction and a noncompensable rating was thereto pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522.  There is no diagnostic code which deals with erectile dysfunction exclusively.  Diagnostic Code 7522 concerns penis deformity, with loss of erectile power.

Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  No other disability rating is provided.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2016).

The Veteran is seeking a compensable initial rating for his service-connected erectile dysfunction.  The Board observes that, during the pendency of this appeal, the Veteran was granted special monthly compensation under 38 U.S.C. § 1114(k) due to loss of use of a creative organ.

In order for a compensable rating to be assigned under Diagnostic Code 7522, deformity of the penis must be demonstrated.  Physical examination during the July 2009 VA examination revealed no deformity of the penis and examination of the testicles, prostate, scrotum, and seminal vesicles were normal.  In addition, during the February 2014 VA examination, the Veteran requested that he not be examined; however, he reported normal anatomy with no penile deformity or abnormality.  Therefore, the evidence does not show and the Veteran does not otherwise assert that he experiences penile deformity.

For the reasons stated above, the preponderance of the evidence is against a compensable initial rating for the Veteran's erectile dysfunction.  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
 §§ 4.20, 4.27 (2016).   Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but, nevertheless, would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).

The threshold factor for extraschedular consideration is a finding that the evidence resents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the applicable criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected erectile dysfunction is evaluated analogously pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, and separately as loss of use of creative organ with respect to special monthly compensation. 

The Veteran's service-connected erectile dysfunction is manifested by loss of power, but not penile deformity.  The Veteran has not asserted, and the evidence of record does not otherwise support finding, that his erectile dysfunction is manifested by symptoms other than loss of power.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected erectile dysfunction contemplated by the disability picture represented by a noncompensable rating, with consideration of special monthly compensation for loss of use of a creative organ.  Compensable ratings are provided for certain manifestations of erectile dysfunction, but the evidence demonstrates that those manifestations are not present here.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.115(b), Diagnostic Codes 7522; see also Thun, 22 Vet. App. at 115; VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. Shinseki, 26 Vet. App. 237, 246 (2013) (en banc).  However, in this case, the evidence of record, including lay statements, does not indicate any effect caused by a combination of the disability on appeal and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  The Board acknowledges that service connection has been granted for several other disabilities.  As the Veteran has not raised the issue of extraschedular rating due to the combined effects of his service-connected disabilities, and this issue is not raised by the evidence of record, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that "the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a compensable initial rating for erectile dysfunction, there is no reasonable doubt to be resolved, and the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-6.


ORDER

Service connection for a sinus disability, status post-surgery, is denied.

Service connection for blood in stool/polyps/hematochezia/rectal fissures is denied.

Service connection for left hand dermatitis is denied.

A compensable initial rating for erectile dysfunction is denied.


REMAND

Brainstem Abnormalities

The Veteran was provided a VA examination in July 2009 regarding claimed brainstem abnormalities.  The July 2009 VA examiner stated that a diagnosis "is not possible" because no magnetic resonance image (MRI) report was available to make a diagnosis.  If an MRI is required in order to adequately assess the presence of a disability with respect to brainstem abnormalities, the Board finds that one must be provided to the Veteran.  Consequently, a remand is warranted.

Esophagitis

Regarding his claimed esophagitis, the Veteran was provided VA examinations in July 2009 and February 2014.  The July 2009 VA examiner determined that there was no pathology present to render a diagnosis of esophagitis.  The February 2014 VA examiner determined that the Veteran had been diagnosed with GERD and reflux esophagitis.  Service connection has been granted for the Veteran's GERD.  The examiner did not undertake a discussion as to whether reflux esophagitis is a separate and distinct disability from GERD and, if so, whether reflux esophagitis was incurred in or due to the Veteran's active duty.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Increased Ratings

The most recent VA examinations to assess the severity of these disabilities occurred in February 2014.  In a November 2016 brief, the Veteran's representative asserted that the Veteran's disabilities have subsequently worsened.  The Board finds that the February 2014 VA examinations are too remote to adequately assess the current severity of the Veteran's service-connected PTSD; allergic rhinitis; tension headaches; restless leg syndrome; GERD; patellofemoral syndrome, left knee with chondrocalcinosis of the meniscus; patellofemoral syndrome, right knee; right Achilles tendonitis; and onychomycosis.  Further, the record is otherwise negative for evidence sufficient to adjudicate these claims.  Consequently, the Board finds that a remand is required in order to provide the Veteran additional VA examinations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

 Accordingly, the case is REMANDED for the following action:

 1. The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Any responsive records that are not already of record must be associated with the Veteran's claims file.  Based on his response, the AOJ must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.

 2.  The AOJ must provide the Veteran with a VA examination in order to ascertain the presence of any brainstem abnormalities.  The Veteran's electronic claims file must be made available to and reviewed the examiner.  The examiner must fully describe all manifestations of any present brainstem abnormality.  All necessary tests must be conducted, including an MRI, and all clinical findings must be reported in detail.  After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner is asked to provide an opinion as to whether any brainstem abnormalities were incurred in or due to his active duty.  A complete rationale must be provided for any rendered opinion.

3.  The AOJ must provide the Veteran with a VA examination with respect to his claimed esophagitis.  The Veteran's electronic claims file must be made available to and reviewed the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, and all clinical findings must be reported in detail.  After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner is asked to provide an opinion as to whether esophagitis or reflux esophagitis is a separate and distinct disability from GERD.  If so, the examiner is then asked to opine as to whether esophagitis was (a) incurred in or due to the Veteran's active duty or (b) was caused or aggravated by a service-connected disability or any treatment/medication prescribed to treat a service-connected disability.  A complete rationale must be provided for any rendered opinion.

4.  The AOJ must schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his service-connected PTSD; allergic rhinitis; tension headaches; restless leg syndrome; GERD; patellofemoral syndrome, left knee with chondrocalcinosis of the meniscus; patellofemoral syndrome, right knee; right Achilles tendonitis; and onychomycosis.  The Veteran's electronic claims file must be made available to and reviewed by the examiner(s).  The examiner(s) must fully describe all manifestations of these disabilities.  All necessary tests must be conducted, and all clinical findings must be reported in detail

For the musculoskeletal disabilities, the examiner(s) must administer relevant range of motion testing.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner(s) must state the point, in degrees, at which motion is limited by pain.  The same range of motion studies must then be repeated after at least five repetitions and on weight bearing.  The examiner(s) must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner(s) must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability. The examiner must also provide an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, the examiner(s) must ascertain whether the disability is manifested by instability.

5. The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, the AOJ must re-adjudicate the issues.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


